DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the prior art rejections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-7 are directed to a method, which is a process, claims 8-14 are directed to a device, which is a machine or an article of manufacture, and claims 15-20 are directed to a computer readable medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites processing data, performing analyses, and performing an action, which are mental processes or mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, accessing and receiving data do not constitute integration into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 8, and 15, processing data, identifying attributes, performing analyses, determining values and scores, and performing an action are mental processes or mathematical calculations, which are abstract ideas. Additional limitations of accessing and receiving data are merely insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more. Structural elements such as processor, memory, and computer readable medium are generic computer components, and do not constitute integration into a practical application or significantly more.

Regarding claim 2, identifying attributes is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claims 3-4, 12-13, and 18, the limitations are further clarifications of the above abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 5, selecting a model, processing data, performing comparisons, and identifying data are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 6, selecting a questionnaire, processing a response, and performing analyses are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more, while the other limitations are further clarifications of the abstract ideas.

Regarding claims 7 and 9, determining scores or values are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more, while the other limitations are further clarifications of the abstract ideas.

Regarding claim 10, processing data, performing comparisons, and identifying data are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 11, generating a report is a mental process, which is an abstract idea. Displaying the report is mere insignificant extrasolution activity, which does not constitute integration into a practical application or significantly more.

Regarding claim 14, modifying data and replacing or updating the data is a mental process, which is an abstract idea, without integration into a practical application or significantly more.

Regarding claim 16, generating recommendations and modifying data are mental processes, which are abstract ideas. Displaying information is mere insignificant extrasolution activity, which does not constitute integration into a practical application or significantly more.

Regarding claim 17, accessing and receiving data are merely insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more.

Regarding claim 19, processing data, performing comparisons, and identifying types of data are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 20, performing analyses is a mental process or mathematical calculation, which are abstract ideas without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Thomas and Barday do not teach the limitations of the amended claims. Specifically, none of the cited prior art teaches performing the multiple analyses utilizing one or more corpuses, wherein the corpuses include formatting rule information, value range information, tolerance information, and expected data element information, and where the corpuses are associated with the data stored in a knowledge graph. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations found in the amended claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0275916 A1 para [0103] teaches formatting rules and data expected to be included, and para [0106] teaches ranges of data and accuracy of a record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658